Citation Nr: 0100022	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  99-07 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for pain in the right 
side with excessive menstrual bleeding.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




REMAND

The veteran served on active duty from August 29, 1980 to 
October 15, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above claim.  

In August 2000, a hearing was held before the undersigned 
Acting Veterans Law Judge making this decision who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  

The Board cannot decide, at this point, whether this claim 
should be reopened.
Where a claimant has filed an application to reopen a claim 
and VA has notice of the existence of evidence that may be 
sufficient to reopen the claim, VA has a duty to inform the 
claimant of the necessity to submit that evidence to complete 
her application for benefits.  See Graves v. Brown, 8 Vet. 
App. 522, 525 (1996). 

According to statements made at the veteran's hearing in 
August 2000, she was treated at the Tuskegee VA Medical 
Center (VAMC) for pain in her right side four to seven months 
ago.  However, the most recent VA treatment records 
associated with the claims folder are dated in 1998.  It is 
unknown whether VA records exist that may be sufficient to 
reopen this claim.  However, a remand to obtain these records 
is warranted.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
appellant's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete VA treatment 
records, including those from the Tuskegee 
VAMC, dated since 1998. All records 
maintained are to be requested, to include 
examination reports, treatment records, 
biopsy reports, laboratory test results, 
radiographic studies, progress notes, and 
hospitalization records.  If a facility 
from which records are requested does not 
have any records, or the records have been 
transferred to another location, that 
information should be provided to the RO 
so that appropriate follow-up may be made.

2.  Thereafter, readjudicate the 
appellant's claim, with consideration of 
the entire record and all applicable laws 
and regulations.  Readjudication of the 
claim must comport with Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), regarding 
whether the evidence submitted is new and 
material so as to allow reopening of the 
previously denied claim according the 
specific criteria set forth under 38 
C.F.R. § 3.156(a).

3.  If the benefit sought on appeal 
remains denied, provide the appellant and 
her representative a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on her 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Allow an 
appropriate period of time for response.

Then, the entire claims folder should be returned to the 
Board for further appellate consideration, if in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
evidence and fulfill due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

